Name: Commission Regulation (EC) No 1668/95 of 7 July 1995 amending Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products
 Type: Regulation
 Subject Matter: regions of EU Member States;  means of agricultural production;  economic policy;  animal product;  trade
 Date Published: nan

 No L 158/28 PEN Official Journal of the European Communities 8 . 7. 95 COMMISSION REGULATION (EC) No 1668/95 of 7 July 1995 amending Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products 1 . Article 1 is replaced by : 'Article 1 Pursuant to Article 2 of Regulation (EEC) No 1 600/92, the quantities of the forecast supply balance for Madeira for products of the beef and veal sector which benefit from exemption from customs duties on imports from third countries or which benefit from Community aid are fixed in Annex I.' 2. Annex I is replaced by Annex I to this Regulation . 3 . Annex III is replaced by Annex III to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1600/92 provides for the establishment, for the beef and veal sector and for the period 1 July 1995 to 30 June 1996, of the quantities of the specific supply balances for the Azores and Madeira regarding beef and veal , male bovines for fattening and pure-bred breeding animals ; Whereas the quantities in the forecast supply balance for those products were fixed by Commission Regulations (EEC) No 1913/92 0 and (EEC) No 2255/92 (4), as last amended by Regulation (EC) No 798/95 (*), for the period from 1 July 1994 to 30 June 1995 ; Whereas, in order to continue to meet the needs of these remote regions for products of the beef and veal sector, those quantities should be fixed for the period from 1 July 1995 to 30 June 1996 ; Whereas technical amendments should be made fol ­ lowing application from 1 July 1995 of the new import arrangements to implement the agreements concluded during the Uruguay Round ; Whereas, pursuant to Regulation (EEC) No 1600/92, the supply arrangements apply from 1 July ; whereas this Regulation should therefore apply immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 Regulation (EEC) No 2255/92 is hereby amended as follows : 1 . Article 1 is replaced by : Article 1 Pursuant to Article 5 of Regulation (EEC) No 1 600/92, the number of live male bovine animals intended for fattening and consumption in Madeira eligible for exemption from customs duties on imports or for Community aid is fixed in Annex I.' 2. In Article 2 : (a) in paragraph 1 , the text of (b) is replaced by : 'provision by the importer of a security for an amount equivalent to the customs duty applicable on the day of importation ; ; (b) in paragraph 3 , the last subparagraph is replaced by : 'Amounts not released shall be applied to the payment of customs duties.' 3 . Annex I is replaced by Annex II to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1913/92 is hereby amended as follows : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. (') OJ No L 173, 27. 6. 1992, p . 1 . (2) OJ No L 349, 31 . 12 . 1994, p . 105 . (3) OJ No L 192, 11 . 7. 1992, p . 35 .H OJ No L 219, 4. 8 . 1992, p. 37 . H OJ No L 80, 8 . 4. 1995, p . 21 . 8 . 7 . 95 I EN Official Journal of the European Communities No L 158 /29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1995. For the Commission Franz FISCHLER Member of the Commission No L 158/30 EN Official Journal of the European Communities 8 . 7. 95 ANNEX I ¢ANNEX I Madeira : Forecast supply balance for beef and veal sector products from 1 July 1995 to 30 June 1996 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals, fresh or chilled 3 000 0202 Meat of bovine animals, frozen 3 000' ANNEX II 'ANNEX I Madeira : Supply balance for male bovine animals for fattening from 1 July 1995 to 30 June 1996 CN code Description of goods Number of animals ex 0102 90 Bovine animals for fattening 1 600' ANNEX III ANNEX III PART 1 Azores : Supply of pure-bred breeding bovines originating in the Community from 1 July 1995 to 30 June 1996 CN code Description of goods Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 1 150 603,8 PART 2 Madeira : Supply of pure-bred breeding bovines originating in the Community from 1 July 1995 to 30 June 1996 CN code Description of goods Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') 200 784,9 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions.